Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 28, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142722                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 142722
                                                                    COA: 301476
  BENJAMIN DANIEL SHERMAN II,                                       Lapeer CC: 09-010178-FH
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the January 14, 2011
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Lapeer Circuit Court for
  amendment of the Presentence Investigation Report. The defendant challenged certain
  statements in the Presentence Investigation Report at sentencing and in a motion to
  correct his sentence. The sentencing judge stated on the record that he did not take the
  challenged information into account in sentencing, but he did not direct the probation
  officer to correct or delete the information from the Presentence Investigation Report as
  required by MCR 6.425(E)(2)(a). The circuit court is further ORDERED to ensure that
  the amended Presentence Investigation Report is transmitted to the Department of
  Corrections. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining question presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 28, 2011                       _________________________________________
           h0620                                                               Clerk